Citation Nr: 1708487	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the uvula, to include as secondary to Agent Orange/herbicide agent exposure and/or alcohol abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972 and from September 1975 to July 1982. He served in Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2013 and March 2016, the Board remanded the listed issue for additional development. The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or a depressive disorder.  

In August 2016, the Appeals Management Center (AMC) granted entitlement to service connection for unspecified depressive disorder, claimed as acquired psychiatric disorder/PTSD and assigned a 30 percent rating effective February 27, 2009. As service connection was established, the appeal issue is resolved and no longer for consideration.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A June 2009 VA examination noted a diagnosis of squamous cell carcinoma of uvula with involvement of cervical lymph node. The examiner stated that risk factors for these types of cancers included tobacco and alcohol. The examiner further stated:

[T]he veteran did have considerable use of alcohol, requiring detox treatment in service, and some modest cigarette use. Service records appear to relate the veteran's use of alcohol to PTSD associated with his time of service. It appears much more likely that the veteran's current squamous cell carcinoma is related to that alcohol use.  

In July 2013, the Board referred the claim of entitlement to service connection for alcohol abuse, claimed as secondary to psychiatric disability, to the RO for initial adjudication. The Board found that the issue of entitlement to service connection for squamous cell carcinoma of the uvula may be impacted by the outcome of the claim of entitlement to service connection for alcohol abuse and thus, the claims were inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). The Board further stated that the claim of service connection for a psychiatric disability must be initially readjudicated, then the matter of entitlement to secondary service connection for alcohol abuse should be addressed.  Then, and only then, was the matter of entitlement to service connection for squamous cell carcinoma of the uvula to be considered. The remand directed the AMC to readjudicate the claims on appeal, to include the raised claim of service connection for alcohol abuse. 

An August 2013 memo from the AMC indicates that the following inferred/non-AMC issue required immediate attention by the AOJ: entitlement to service connection for alcohol abuse as secondary to a psychiatric disability. 

As noted, in August 2016 the AMC granted entitlement to service connection for unspecified depressive disorder.  The findings of a July 2016 examination were the foundation of that decision.  Specifically, the July 2016 examiner found that the Veteran had an unspecified depressive disorder which, while not formally diagnosed in the military, was manifest by reported symptoms of depression/anxiety, adjustment issues, and possibly even PTSD.  Significantly, the examiner further found that "much of these symptoms were overshadowed by his alcohol use diagnosed in the military as Alcohol Dependence In Denial."  

The August 2016 supplemental statement of the case, which addressed the issue of entitlement to service connection for squamous cell carcinoma, noted that the Veteran was not service-connected for alcohol use disorder.  The supplemental statement of the case further stated that the appellant was not even diagnosed with this disorder and consequently service connection for squamous cell carcinoma could not be considered caused by alcohol abuse as claimed. It is unclear whether the AMC was attempting to adjudicate the secondary claim. Regardless, a supplemental statement of the case cannot be used to announce a decision by the AOJ on an issue not previously addressed in a statement of the case.  38 C.F.R. § 19.31 (2016).  

On review, there is no indication that the matter of secondary service connection for alcohol abuse has been formally adjudicated. As this matter is inextricably intertwined with the remaining appeal issue, it must be accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

The March 2016 remand directed that the Veteran be scheduled for a VA psychiatric examination. If the examiner found a psychiatric disorder related to service, he was also requested to opine whether it was more likely than not that the Veteran's problem with alcohol abuse was proximately due to or the result of, or aggravated by diagnosed psychiatric disability. In July 2016, a VA psychiatrist indicated he could not determine which came first, the psychiatric disorder or problematic alcohol abuse. He further stated "[t]he veteran has been sober for many years therefore an Alcohol Use Disorder is not diagnosed at this time making any proximal or aggravated opinions unnecessary." While the record suggests that the appellant "quit drinking in 1997," given the appellant's history of alcohol use inservice and postservice through at least 1997, an opinion addressing his prior "alcohol abuse" versus a diagnosed alcohol abuse disorder is necessary to decide the question of entitlement to secondary service connection for squamous cell carcinoma of the uvula.  Thus, the examiner's statement does not substantially comply with the remand directive. See Dyment v. West, 13 Vet. App. 141 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Return the July 2016 VA opinion to that examiner for addendum. If that examiner is not available, an addendum must be prepared by an equally qualified psychiatrist.  The VBMS and Virtual VA folders and a copy of this remand must be available for review. Regardless whether the Veteran currently meets the criteria for a diagnosis of alcohol abuse disorder, the psychiatrist is to opine whether the Veteran's previously documented problems with alcohol abuse inservice and through at least 1997 were proximately due to or the result of, or aggravated by his now service-connected unspecified depressive disorder.  A complete rationale must be provided for any opinion offered.  

2.  After reviewing the addendum to ensure that it is in full compliance with the terms of this remand, the AOJ must adjudicate the issue of entitlement to service connection for alcohol abuse as secondary to service-connected psychiatric disability.  This must be accomplished in a rating decision with appropriate notification.

3.  Thereafter, readjudicate the issue of entitlement to service connection for squamous cell carcinoma of the uvula, to include as secondary to Agent Orange/herbicide agent exposure and/or alcohol abuse. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






